In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-1619
DEBRA WILLIAMS, et al.,
                                            Plaintiffs-Appellants,
                               v.

CITY OF CHAMPAIGN, et al.,
                                           Defendants-Appellees.
                         ____________
           Appeal from the United States District Court
               for the Central District of Illinois.
        No. 04-2150—David G. Bernthal, Magistrate Judge.
                        ____________
     ARGUED JANUARY 7, 2008—DECIDED APRIL 29, 2008
                        ____________


 Before POSNER, ROVNER, and WOOD, Circuit Judges.
  POSNER, Circuit Judge. This is a suit against police
officers (and the city, Champaign, Illinois, that employs
them, but it need not be discussed), charging false arrest
and use of excessive force, in violation of the Fourth
Amendment as made applicable to the states by inter-
pretation of the Fourteenth Amendment. There is a sup-
plemental claim under Illinois law for false imprison-
ment and negligence against private security guards and
their employer. The plaintiffs, a married couple named
Williams, are suing on behalf of themselves and also their
minor son, Rashad Williams, who at the time of the inci-
2                                             No. 07-1619

dent that precipitated this lawsuit was 15 years old. The
district court granted summary judgment in favor of
both sets of defendants.
  Mrs. Williams had driven her son and a cousin of his
to a mall in her black van, which bore the license plate
number RASHAD8. Shortly after they left the mall, one
of the mall’s private security guards reported to his
company’s “call taker” that he had “just had a report of
a fellow panhandling out here and then, uh, another
officer just called me and the same guy robbed two
people in the mall.” The guard told the call taker that the
panhandler-robber was a black male probably in his late
20s or early 30s, that he was about six foot one in height,
and that he had been seen leaving the mall in a dark van
with a license plate number RASHAD8 and that there
was also a black woman in the van. The victims of the
robbery were a 12-year-old boy and a 14-year-old boy,
one of whom had had $20 taken from him, the other $5.
  The call taker entered the information on his computer
terminal, from which it was automatically transmitted
to the police dispatcher. Armed with the license plate
number, the police quickly learned the Williamses’ ad-
dress, drove there, and pulled up in front of their
house just as Mrs. Williams and her son were arriving
in the van. The officers ordered the occupants out of the
van at gunpoint and put Mrs. Williams in one police
car and Rashad, handcuffed, in another. The third occu-
pant of the van, the cousin, was put in still a third
police car, but he is not a plaintiff, so we say no more
about him except that he too was exonerated of any
involvement in the robbery.
  More police arrived within the next 20 minutes, this
time with the victims of the crime, who took a look at
No. 07-1619                                               3

the occupants and said that none of them was the perpe-
trator. The police immediately released Mrs. Williams,
who meanwhile had become terribly upset. She was
having trouble breathing and her heart was racing, and
so an ambulance was called for her. But it turned out
that she had had just a mild panic attack, and she was
quickly released by the hospital.
   Rashad, still in handcuffs, remained in police custody
for about another quarter of an hour while the police
filled out a juvenile contact form that it seems they’re
required to complete whenever they have an encounter
with a minor. While filling it out they asked him some
questions that he contends were unrelated to the rob-
bery. According to his deposition they asked him “what
the tattoos and all that mean on my hands and my legs
in the police car, your date of birth and all that,” and
also asked him “about Jessica Brown, which is my cousin,
and they was asking me do I know where she lived. Do
I know where she is hiding at and stuff like that. Do
I know where I can reach her at and all them kind of
questions, and I told them no.” The police may have
suspected Brown of being mixed up in criminal activity,
and wanted to learn her whereabouts, or perhaps she
was a missing person.
  The security guard who alerted the police to a rob-
bery he thought had been committed by someone in the
Williams’s van was mistaken, perhaps carelessly; and
we shall take up the question of his liability and that of
his employer in due course. But his carelessness, if that is
the correct characterization of his mistake, cannot be
pasted on to the police officers. They could hardly have
ignored a security guard’s report of a robbery—a detailed
report that included a license plate number that led
4                                                No. 07-1619

them directly to the Williams house and van. It is true
that the report had not said that the robbery was an
armed robbery, but neither had it said it wasn’t; and it
was therefore prudent for the police to assume the
worst—that the van might contain an armed criminal. And
if you are a police officer with reason to believe there
may be an armed robber in a van you approach with
utmost caution, which may include pointing a gun at the
occupants. Foote v. Dunagan, 33 F.3d 445, 448-49 (4th Cir.
1994), and cases cited there; see also Wilkins v. May, 872
F.2d 190, 194 (7th Cir. 1989); Mellott v. Heemer, 161 F.3d
117, 122-23 (3d Cir. 1998); compare Jacobs v. City of Chicago,
215 F.3d 758, 773-74 (7th Cir. 2000). The fact that it was
dark by the time the police arrived (the robbery occurred
in late afternoon in January), and that they did not know
who might be in the Williams home, were additional
reasons for caution.
  Granted, the robber had been reported to be a male, but
the driver of the van, a woman, could have been an
accomplice—the report on which the police were acting
said that there had been a woman in the van at the time
of the supposed robbery—and so it was reasonable for
the police to detain Mrs. Williams for the brief period
that it took to fetch the victims. Her evident dis-
tress complicates the picture, but only slightly. The
police had a difficult choice: detain her until the victims
arrived, who might and indeed did exonerate her, or
call an ambulance immediately. She didn’t ask them to
call an ambulance, and though she made three cellphone
calls from inside the police car where she was being
held, including one to her husband, she did not call 911. As
far as the police knew, she was merely very upset rather
than in danger of some serious medical mishap (in fact,
there was no such danger).
No. 07-1619                                                 5

  Whether in approaching the van with drawn guns or
keeping Mrs. Williams in the police car until the victims
arrived, the police had had to make snap decisions in a
threatening, confusing, and rapidly developing situa-
tion. McNair v. Coffey, 279 F.3d 463, 467 (7th Cir. 2002). The
net of tort liability must not be drawn so tight that police
must choose between risking their lives and failing to
investigate adequately reports of violent crime. One
must also distinguish between a detention, which if
unreasonable violates the Fourth Amendment, and an
accompanying display (as distinct from use) of force,
which may not—an unresolved question, compare id. and
Collins v. Nagle, 892 F.2d 489, 497 (6th Cir. 1989), with
Robinson v. Solano County, 278 F.3d 1007, 1014-15 (9th
Cir. 2002) (en banc), unnecessary to resolve in this case.
   As for the brief detention of Rashad Williams, while he
is not in his 20s or 30s he is a black male more than six feet
tall and it would be easy for the kids who were robbed to
mistake the robber’s age (everyone looks old to the
young), especially as it may already have been quite
dark in the mall. Since Rashad otherwise matched the
description of the perpetrator and was a passenger in the
van described in the dispatch report, the police were
right to detain him despite the age mismatch.
  But should not his handcuffs have been removed the
moment the victims told the police that he was not the
perpetrator? The plaintiffs’ lawyer does not challenge
the right of the police to question a minor in the circum-
stances in which Rashad found himself, through no fault
of his own, so that they can fill out the juvenile contact
form. To release him from the handcuffs first while insist-
ing that he remain so that they could complete the form
would not have been calculated to elicit a cooperative
6                                                No. 07-1619

response, as he could not be expected to be kindly dis-
posed to the police in view of what had just happened
to him and his mother.
  Asking him while he was handcuffed questions unre-
lated to completion of the juvenile contact form is the
most troublesome feature of the case. Police cannot be
permitted to accost an innocent bystander, handcuff him,
and then question him. This case is not quite so raw,
however, because it was permissible to handcuff Rashad
and the complaint is only that the handcuffs should have
been removed a few minutes sooner. In any event, the
brevity of the restraint defeats Rashad’s claim for dam-
ages, which is his only claim. He suffered no harm. Any
increment of emotional distress could not have been
significant, and there is no suggestion that he said any-
thing to incriminate himself. In constitutional tort cases
(including cases brought to vindicate rights created by the
Fourth Amendment) as elsewhere in the law, de minimis
non curat lex. United States v. Broomfield, 417 F.3d 654, 655-
56 (7th Cir. 2005); Hessel v. O’Hearn, 977 F.2d 299, 302-
04 (7th Cir. 1992); Suppan v. Dadonna, 203 F.3d 228, 235 (3d
Cir. 2000); Crawford-El v. Britton, 951 F.2d 1314, 1321-22
(D.C. Cir. 1991).
   Turning to the second set of defendants, the security
guards and (by virtue of the doctrine of respondeat supe-
rior) their employer, we are given no reason to think
that they acted with malice toward the Williamses, de-
liberately misled the police, or in short committed an
intentional tort. False imprisonment, the claim against
them that the plaintiffs press the hardest, is an inten-
tional tort. Toothman v. Hardee’s Food Systems, Inc., 710
N.E.2d 880, 884-85 (Ill. App. 1999); Lopez v. Winchell’s
Donut House, 466 N.E.2d 1309, 1311 (Ill. App. 1984);
No. 07-1619                                                 7

Cincinnati Ins. Co. v. Eastern Atlantic Ins. Co., 260 F.3d
742, 746 (7th Cir. 2001) (Illinois law); Hood v. City of
Chicago, 927 F.2d 312, 314 (7th Cir. 1991) (same). At
worst the security guards were careless.
  The plaintiffs intimate that anyone who is careless in
reporting a crime to the police should be liable for false
arrest if acting on the report the police arrest an innocent
person. That would end the reporting of crimes to police
by private persons, and is not the law. Carey v. K-Way, Inc.,
728 N.E.2d 743, 747 (Ill. App. 2000); Dutton v. Roo-Mac, Inc.,
426 N.E.2d 604, 607 (Ill. App. 1981); Smits v. Wal-Mart
Stores, Inc., 525 N.W.2d 554, 558 (Minn. App. 1994); Restate-
ment (Second) of Torts § 45A, comment c (1965). Maybe
security guards should not be thought “private persons”
for purposes of this rule; the computer link between
the security firm’s call taker and the police dispatcher
suggests that the police rely on such firms for infor-
mation about crime to an extent that they would not rely
on an ordinary citizen, and maybe therefore the security
service should be regarded as an extension or delegate
of the police. But the plaintiffs cite nothing to suggest
that this is the law; do not ask us to declare it a new rule
of Illinois law (which we naturally would hesitate to do);
and in short provide no support for the proposition that
an erroneous report by a security guard that he would
not have made had he been trained makes the guard and
his employer liable in tort to a person arrested as a con-
sequence of his error.
  The plaintiffs also argue, however, that the guards and
their employer violated an Illinois statute that requires
armed security guards to be instructed in the elements
of crime, 225 ILCS 447/25-20(a)(2), (5), including the
crime of robbery, and that if the guards had been so
8                                                 No. 07-1619

instructed they would have known that the man in the
mall was a panhandler (an aggressive beggar, Municipal
Code of City of Champaign, Art. V, § 23-95(a)(2)) rather
than a robber. They point out that the violation of a
statute that sets a standard of care is, in Illinois, prima
facie evidence of negligence, Ney v. Yellow Cab Co., 117
N.E.2d 74, 78 (Ill. 1954); Price ex rel. Massey v. Hickory Point
Bank & Trust No. 0192, 841 N.E.2d 1084, 1089 (Ill. App.
2006); Cuyler v. United States, 362 F.3d 949, 952 (7th Cir.
2004) (Illinois law), so that all a plaintiff has to prove
(besides causation) is that the defendant violated the
statute. The defendant can defend by showing that his
behavior was reasonable in the circumstances. Price ex rel.
Massey v. Hickory Point Bank & Trust No. 0192, supra, 841
N.E.2d at 1089. That is the difference between Illinois’s
prima facie rule and the more common rule that violation
of a safety statute is negligence per se. But the defendants
have not proved such a defense in the proceedings to date.
  Even so, the plaintiffs cannot prevail because they
cannot prove a causal relation between the violation of the
training statute and the harm they incurred as a result of
the detention of Mrs. Williams and Rashad by the police.
(We do not understand on what basis Mr. Williams is
suing for damages on his own behalf.) Robbery includes
taking property “from the person or presence of another
by . . . threatening the imminent use of force.” 720 ILCS
5/18-1(a). The victims of the panhandler/robber were re-
ported to the security guards by the father of one of the
victims as having frightened the boys into giving him
money. That fits the statutory definition of robbery,
which is what the guards would have learned had they
received the instruction that they should have received;
and this means that they would have learned nothing
No. 07-1619                                         9

that would have caused them to respond to the incident
differently.
                                            AFFIRMED.




                 USCA-02-C-0072—4-29-08